 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   DELORES J. SUTTON,
                                                          Case No.: 2:19-cv-00864-JCM-NJK
12          Plaintiff(s),
                                                                       ORDER
13   v.
                                                                  (Docket Nos. 6, 7)
14   PLUSFOUR, INC.,
15          Defendant(s).
16         The parties move, through stipulation, to extend Defendant’s deadline to respond to
17 Plaintiff’s complaint to August 31, 2019. Docket Nos. 6, 7. The Court DENIES that request.
18 Any responsive filing by Defendant was due on June 21, 2019, and the parties have not shown, as
19 required, both good cause and excusable neglect in requesting this extension.
20         IT IS SO ORDERED.
21         Dated: August 22, 2019
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25
26
27
28

                                                   1
